[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                           U.S. COURT OF APPEALS
                                No. 05-13954                 ELEVENTH CIRCUIT
                            Non-Argument Calendar            FEBRUARY 15, 2006
                          ________________________            THOMAS K. KAHN
                                                                   CLERK
                      D.C. Docket No. 04-00002-CR-3-LAC

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

WILLIAM EUGENE BOYETTE, JR.,
                                                          Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________

                                (February 15, 2006)

Before TJOFLAT, HULL and PRYOR, Circuit Judges.

PER CURIAM:

      Chet Kaufman, appointed appellate counsel for William Eugene Boyette,

Jr., has moved to withdraw from further representation of the appellant and filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d
493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Boyette’s convictions and sentences are

AFFIRMED.




                                         2